Title: From Thomas Jefferson to Robert Mills, 23 June 1808
From: Jefferson, Thomas
To: Mills, Robert


                  
                     Sir 
                     
                     Washington June 23. 08.
                  
                  I have duly recieved your two favors of the 13th. & 16th. in the former you mention your design of now offering yourself for business in Philadelphia, as an Architect. this you may certainly do with confidence after so many years devoted to the theory & practice of the art, and under the best direction in the US. as far as I am a judge I may safely affirm that the various excellent drawings which I have seen of yours, prove you to be familiar with the principles of the art: and the years you have been a principal aid of mr Latrobe must have given you satisfactory experience in the practical part. but when, in compliance with your request, I look abroad among my acquaintances in Philadelphia for one who could be useful to you, I find them to consist of literati, & officers of government, no one of whom will probably ever have occasion for services in your line. I have therefore thought it better that you should shew this letter whenever & to whomsoever you may have occasion, as it contains my testimony of the grounds on which you may justly claim employ.
                  I have considered your plan of a reaping machine, which I consider as simple & promising. but experience has taught me never to form an ultimate decision on a plan or model, or any thing short of the actual experiment. I would make one observation on what will be easily corrected. the wheel E. moves with exactly the velocity of the horse, i.e. about 4. f. in a second. the peripheries of D. & B with about ⅔ of that velocity. the medium point of the scythe M with about double the last or 5⅓ f. in a second, which would not I think be sufficient to cut. I presume a scythe slung with a man’s arm has nearly the double of that velocity. I salute you with esteem & attachment
                  
                     Th: Jefferson 
                     
                  
               